                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

SONIA I. RODRIGUEZ,

      Plaintiff,
                                          Case No. 18-11095
v.
                                          Hon. George Caram Steeh
COMMISSIONER OF                           Hon. Elizabeth A. Stafford
SOCIAL SECURITY,

     Defendant.
_______________________/

               ORDER ADOPTING MAGISTRATE JUDGE’S
             REPORT AND RECOMMENDATION (ECF NO. 19)

      On July 23, 2019, Magistrate Judge Elizabeth A. Stafford issued a

report and recommendation in this action for social security disability

benefits. Magistrate Judge Stafford recommends that the court grant

Plaintiff’s motion for summary judgment, deny the Commissioner’s motion

for summary judgment, and remand this matter to the ALJ for further

consideration under sentence four of 42 U.S.C. § 405(g). The

Commissioner submitted objections to the report and recommendation,

which the court addresses below.

                         STANDARD OF REVIEW

      With respect to reports and recommendations from magistrate

judges, this court “shall make a de novo determination of those portions of
the report or specified proposed findings or recommendations to which

objection is made.” 28 U.S.C. § 636(b)(1)(C). The court “may accept, reject

or modify, in whole or in part, the findings or recommendations made by the

magistrate.” Id.

      When reviewing a case under the Social Security Act, the district

court may affirm, modify, or reverse the Commissioner’s decision, with or

without remand. See 42 U.S.C. ' 405(g). Findings of fact by the

Commissioner are conclusive if supported by substantial evidence. Id.

The court “must affirm the Commissioner’s decision if it ‘is supported by

substantial evidence and was made pursuant to proper legal standards.’”

Rabbers v. Comm’r of Soc. Sec., 582 F.3d 647, 651 (6th Cir. 2009) (citation

omitted). “The substantial-evidence standard is met if a ‘reasonable mind

might accept the relevant evidence as adequate to support a conclusion.’”

Blakley v. Comm'r of Soc. Sec., 581 F.3d 399, 406 (6th Cir. 2009) (citation

omitted). “When deciding under 42 U.S.C. § 405(g) whether substantial

evidence supports the ALJ’s decision, we do not try the case de novo,

resolve conflicts in evidence, or decide questions of credibility.” Bass v.

McMahon, 499 F.3d 506, 509 (6th Cir. 2007).




                                         -2-
                                  ANALYSIS

      The ALJ concluded that Plaintiff Sonia Rodriguez was not disabled

during the relevant time period. In evaluating Rodriguez’s disability claim,

the ALJ found that she has the following severe impairments: fibromyalgia,

chronic regional pain syndrome, degenerative disc disease, osteoarthritis,

obesity, disorder of the urinary tract, and affective disorder. ECF No. 7-2,

PageID.41. The ALJ noted that Rodriguez “spends her days alternating

from sitting to lying down to standing secondary to pain. . . . With respect to

daily activities, [she] reported that her impairments affect her ability to

perform personal care tasks including bathing and dressing. . . . She is able

to prepare simple meals but not able to perform household chores.” Id. at

PageID.46.

      The ALJ determined that Rodriguez could perform light work, with

some limitations. In making this determination, the ALJ found that “the

claimant’s statements concerning the intensity, persistence and limiting

effects of [her] symptoms are not entirely consistent with the medical

evidence and other evidence in the record.” Id. at PageID.46. Rodriguez

challenges this conclusion, arguing that the ALJ failed to clearly articulate

his reasons for discrediting her subjective complaints and that he placed

undue emphasis on the lack of objective evidence, which misapprehends

                                          -3-
the nature of fibromyalgia. The magistrate judge agreed, noting that the

ALJ “failed to explain sufficiently which statements he credited, which

statements he discredited, and the inconsistencies between the record and

Rodriguez’s statements. . . . [T]he ALJ’s emphasis on Rodriguez’s normal

muscle strength, range of motion, and neurological function and sensation,

leaves the impression that he placed undue weight on those irrelevant

findings.” ECF No. 19, PageID.1206. The magistrate judge reviewed the

legal standards involving credibility determinations and fibromyalgia, noting

that fibromyalgia patients “characteristically ‘manifest normal muscle

strength and neurological reactions.’” Id. at PageID.1205 (quoting Preston

v. Sec’y of Health and Human Servs., 854 F.2d 815, 820 (6th Cir. 1988)).

Magistrate Judge Stafford concluded that the ALJ’s sole reliance on a lack

of objective evidence to discount Rodriguez’s symptoms “reflects a

fundamental misunderstanding of the nature of fibromyalgia.” Id. (quoting

Kalmbach v. Comm’r of Soc. Sec., 409 Fed. Appx. 852, 861 (6th Cir.

2011)). In addition, “the ALJ’s failure to explain why Rodriguez’s claims are

inconsistent with the record – given her diagnosis of fibromyalgia – means

that his subjective symptom analysis precludes meaningful review.” Id. at

PageID.1206 (citing Gross v. Comm’r of Soc. Sec., 247 F.Supp.3d 824,

829-30 (E.D. Mich. 2017)).

                                        -4-
      The Commissioner objects to the magistrate judge’s finding that the

ALJ erred in his analysis of Rodriguez’s fibromyalgia symptoms, arguing

that the law does preclude reliance upon objective findings in fibromyalgia

cases. However, the Sixth Circuit has made clear that a lack of objective

evidence, in itself, is not particularly helpful in assessing the existence or

severity of fibromyalgia. Rogers v. Comm’r of Soc. Sec., 486 F.3d 234,

243-44 (6th Cir. 2007) (“[I]n light of the unique evidentiary difficulties

associated with the diagnosis and treatment of fibromyalgia, opinions that

focus solely upon objective evidence are not particularly relevant.”). The

magistrate judge did not err in her determination that the ALJ failed to

adequately support his analysis of Rodriguez’s fibromyalgia symptoms.

      The Commissioner also argues that any error the ALJ made in

assessing Rodriguez’s fibromyalgia was mitigated by the ALJ’s reliance on

the opinion of Dr. Nguyen, who considered Rodriguez’s fibromyalgia before

concluding she could engage in light work. This argument was not

presented to the magistrate judge. See ECF No. 17. “[A]bsent compelling

reasons, [the Magistrate Judge Act] does not allow parties to raise at the

district court stage new arguments or issues that were not presented to the

magistrate.” Murr v. United States, 200 F.3d 895, 902 n.1 (6th Cir. 2000).




                                          -5-
                                   CONCLUSION

      The court agrees with Magistrate Judge Stafford’s thorough and well-

reasoned analysis. Accordingly, IT IS HEREBY ORDERED that the report

and recommendation (ECF No. 19) is ACCEPTED and ADOPTED as the

order of the court.

      IT IS FURTHER ORDERED that Plaintiff’s motion for summary

judgment (ECF No. 11) is GRANTED, the Commissioner’s motion (ECF

No. 17) is DENIED, the Commissioner’s objection (ECF No. 21) is

OVERRULED, and this matter is REMANDED for further consideration

under sentence four of 42 U.S.C. § 405(g).

Dated: September 10, 2019

                                          s/George Caram Steeh
                                          GEORGE CARAM STEEH
                                          UNITED STATES DISTRICT JUDGE


                               CERTIFICATE OF SERVICE

                Copies of this Order were served upon attorneys of record on
                  September 10, 2019, by electronic and/or ordinary mail.

                                   s/Marcia Beauchemin
                                       Deputy Clerk




                                                -6-
